Citation Nr: 0839374	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for a herniated lumbar disc, status post lumbar 
laminectomy.  

2.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of a fractured left os calcis with 
arthritis. 

3.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a fractured right os calcis with 
arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to October 
1983.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued (1) a 40 percent 
evaluation for a herniated lumbar disc, status post lumbar 
laminectomy; (2) a 20 percent evaluation for residuals of a 
fractured left os calcis with arthritis; and (3) a 10 percent 
evaluation for residuals of a fractured right os calcis with 
arthritis.  

The veteran was scheduled for a December 2006 Travel Board 
hearing but did not appear.  Thus, his hearing request is 
considered withdrawn.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
not manifested by ankylosis of the entire thoracolumbar 
spine; nor is it productive of incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 
months requiring bed rest prescribed by a physician.  

2.  The veteran's residuals of fracture of the left os calcis 
are manifested by pain and tenderness to palpation of the 
heel, subtalar fusion, some flattening of the calcaneus, and 
10 degrees dorsiflexion and 30 degrees of planter flexion in 
the left ankle.  

3.  The veteran's residuals of fracture of the right os 
calcis are manifested by pain and tenderness to palpation of 
the heel, some flattening of the heel, and 10 degrees 
dorsiflexion and 30 degrees of planter flexion in the right 
ankle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a herniated lumbar disc, status post lumbar laminectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5242, 5243 (2008).

2.  The criteria for a 30 percent evaluation for residuals of 
a fractured left os calcis with arthritis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5284 (2008).     

3.  The criteria for a 30 percent evaluation for residuals of 
a fractured right os calcis with arthritis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5284 (2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  A March 2006 letter 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA compliant notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

While the veteran was not provided specific information in 
accordance with Vazquez-Flores v. Peake in the VCAA notices 
cited above, cumulatively, the veteran was informed of the 
necessity of providing medical or lay evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The veteran was not provided VCAA notice of the 
criteria necessary for entitlement to a higher disability 
rating such as in the form of a specific measurement or test 
result.  VCAA notice informed the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s); and 
provided examples of pertinent medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided 
the veteran with applicable Diagnostic Codes under which the 
veteran has been rated in a July 2005 statement of the case.  
The veteran has been afforded ample opportunity to submit 
additional evidence in support of his claim.  

The veteran's private treatment records and VA examinations 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  In a July 2005 
statement, the veteran contends that the March 2004 VA 
examinations were inadequate.  The Board upon reviewing the 
examination reports finds that they are sufficient to 
properly adjudicate this matter.  Therefore, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  The 
record is complete and the case is ready for review. 

B.  Law 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  Under 
Diagnostic Code 5003, degenerative arthritis is rated based 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  However, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
with x-ray evidence of involvement of two or more major 
joints; a 20 percent rating is assigned with x- ray evidence 
of involvement of two or more major joints with occasional 
incapacitating exacerbations.  Id. 

The General Rating Formula for Diseases and Injuries of the 
Spine includes Diagnostic Code 5242 (degenerative arthritis) 
and Diagnostic Code 5243 (intervertebral disc syndrome) and 
provides disability ratings for diseases or injuries of the 
spine, with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5242 and 5243 (2008); see also 38 C.F.R. § 4.20 (2008).  

The schedular criteria for the rating of spine disabilities 
provides that degenerative arthritis of the spine and 
intervertebral disc syndrome may be evaluated on the basis of 
limitation of motion under the General Rating Formula for 
Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 and 5243 (2008).  Under the General 
Formula, a 10 percent evaluation is assigned with forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  Id.  A 20 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine at 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine. Id.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine 
also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under the applicable criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 
40 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

Disabilities of the ankle are rated under Diagnostic Codes 
5270 through 5274.  See 38 C.F.R. § 4.71a (2008).

Diagnostic Code 5270 assigns a 20 percent evaluation for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2008).  A 
30 percent evaluation is assigned for ankylosis of the ankle 
in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees.  Id.  A 40 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with an abduction, adducton, inversion or 
eversion deformity. Id.

Limitation of motion of the ankle is evaluated under 
Diagnostic Code 5271.  A 10 percent evaluation is assigned 
for moderate limitation of the ankle, and a maximum 20 
percent evaluation is assigned for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).  The 
Board notes that normal ankle dorsiflexion is from 0 to 20 
degrees, and normal ankle plantar flexion is from 0 degrees 
to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5272 assigns a 10 percent evaluation for 
ankylosis of the subastragalar or tarsal joint in good 
weight-bearing position, and assigns a 20 percent evaluation 
for ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5272 (2008).  

Diagnostic Code 5273 assigns a 10 percent evaluation for 
malunion of the os calcis or astraglus with moderate 
deformity, and assigns a 20 percent evaluation with marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2008).  

Diagnostic Code 5274 assigns a 20 percent evaluation for 
astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274 
(2008).  

Service-connected residuals of a fractured left os calsis and 
residuals of a fractured right os calsis may also be rated 
under Diagnostic Code 5284 pertaining to other foot injuries.  
Diagnostic Code 5284 assigns a 10 percent evaluation for a 
moderate foot injury; a 20 percent evaluation for a 
moderately severe foot injury; and a 30 percent evaluation 
for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2008).  The Board notes that words such as "severe" and 
"moderate" are not defined in the Rating Schedule. Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just. 38 C.F.R. § 4.6 (2008).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue. Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2008).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability. 38 C.F.R. § 4.45 (2008).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2008).

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2008).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability. 38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).




C.  Analysis

1.  Herniated Lumbar Disc, Status Post Lumbar Laminectomy

A September 2003 emergency room report shows that the veteran 
was brought in by ambulance due to back and leg pain.  It was 
noted that the veteran had two prior disc surgeries, with a 
total of four to five discs removed, and some nerve surgery 
involving the right lower extremity.  He had severe pain to 
palpation of the spine.  There was no palpable spasm 
appreciated.  The exacerbation of pain caused radiation down 
the sciatica nerve.  He was tender in the sciatic notch.  
Straight leg raising was not attempted.  Deep tendon reflexes 
were good in both knees and ankles; they were all normal.  
Pin sensation was also normal on both sides.  The veteran was 
treated with morphine and oral medication to use at home.  
The veteran was advised to follow up with his surgeon the 
next day.  The physician stated that at the time of 
dictation, the veteran was able to sit up on the side of the 
bed and was willing to try it at home.  The veteran was 
diagnosed with an exacerbation of chronic low back pain and 
sciatica.  

During a March 2004 VA examination, the veteran reported 
increasing back pain and occasional leg pain.  He reported 
having flare-ups two to three times a year, in which he was 
bedridden for several weeks to a month before he could 
function again.  The veteran indicated that he had not worked 
since July 2003.  The veteran wore a back brace at times and 
used a cane.  When there was no flare-up of symptomatology, 
the veteran reported that he could be up a half hour at a 
time.  He indicated that repetitive bending and lifting 
caused increased pain, tenderness, and fatigability.  At the 
time of examination, the veteran was ambulating with a cane.  
He was not wearing a back brace.

Physical examination showed that the veteran had tenderness 
and soreness across the lumbar spine.  The veteran had 80 out 
of 90 degrees forward flexion, limited by pain.  He could 
bend and rotate 20 out of 30 degrees, limited by pain.  He 
could raise on his toes and heels holding on for support.  
Straight leg raising was negative in a seated position.  
Reflexes were noted to be somewhat diminished to normal, and 
equal in the knee and ankle.  Sensation and strength were 
equal in both lower extremities.  March 2004 x-rays of the 
lumbar spine show that the veteran had minimal arthritic 
changes of the lumbosacral spine with narrowing of disc 
spaces between L3 and L4, L5, and L6.  

The veteran indicated in his July 2005 substantive appeal 
that his back pain is more severe than indicated during his 
VA examination.  He stated that his pain was continuous, that 
he was unable to stand at times due to all his combined 
disabilities, and that he was unable to sit at times for long 
or short durations.  

The veteran's low back disability has been rated as analogous 
to intervertebral disc syndrome under Diagnostic Code 5243.  
He is currently assigned a 40 percent evaluation.  The Board 
notes that medical evidence of record shows that the veteran 
has arthritic changes in the lumbosacral spine.  The 
schedular criteria for the rating of spine disabilities 
evaluates both degenerative arthritis of the spine and 
intervertebral disc syndrome based on limitation of motion 
under the General Rating Formula for Disease and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 
5243 (2008).  In the present case, the veteran's herniated 
lumbar disc, status post lumbar laminectomy, is not shown to 
result in unfavorable ankylosis of the entire thoracolumbar 
spine to warrant a higher 50 percent evaluation even with 
consideration for functional loss due to pain.  Id.  The 
veteran's spine was not shown to be in fixation during the 
March 2004 VA examination.  The veteran had 80 degrees 
flexion and 20 degrees lateral bending and rotation.  

Diagnostic Code 5243 for intervertebral disc syndrome also 
contemplates ratings based on incapacitating episodes.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  The Board 
has considered whether the veteran's service-connected back 
disability has resulted in incapacitating episodes and the 
duration of any such episodes as described under Diagnostic 
Code 5243.  Although the veteran reported during the March 
2004 VA examination that he had flare-ups occurring two to 
three times a year, in which he was bedridden for several 
weeks to a month, there is no objective supporting medical 
evidence demonstrating incapacitating episodes requiring bed 
rest prescribed by a physician in the past year to warrant a 
higher evaluation under Diagnostic Code 5243.  Id.  The 
veteran was seen in the emergency room on September 2003 for 
an exacerbation of chronic low back pain and sciatica.  
Although this episode may be analogous to an incapacitating 
episode, it does not appear that the episode lasted for more 
than one day.  The emergency note shows that the veteran was 
advised to contact his surgeon the next day, was able to sit 
up on the side of the bed at the time of dictation, and was 
encouraged to try sitting up at home when he was discharged.  
Absent objective medical evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the 
applicable 12 month period; the Board finds that a higher 60 
percent evaluation is not warranted.  Id.  

The veteran is not shown to warrant a higher evaluation by 
combining separate evaluations for chronic orthopedic and 
neurologic manifestations with evaluations for all other 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  The Board notes in this regard, that the veteran 
would only warrant a 10 percent evaluation for chronic 
orthopedic manifestations based on limitation of motion of 
the thoracolumbar spine.  During the March 2004 VA 
examination, the veteran had 80 degrees forward flexion and 
160 degrees combined range of motion.  A 10 percent 
evaluation is assigned with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  Although the September 2003 emergency room report 
indicates a diagnosis of sciatica, the veteran is not shown 
to exhibit more than mild to moderate neuritis, neuralgia, or 
paralysis of the sciatic nerve to warrant a higher evaluation 
by combining separate evaluations for chronic orthopedic and 
neurologic manifestations.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2008).  A September 2003 
emergency room report shows that deep tendon sensation and 
pin sensation was normal in the lower extremities.  VA 
examination of the lower extremities in March 2004 showed 
somewhat diminished to normal reflexes; however, sensation 
and strength were normal and equal in both lower extremities.  
Medical evidence does not indicate neuritis, neuralgia, or 
paralysis of the sciatic nerve to a degree that when combined 
with the demonstrated orthopedic manifestations of the 
veteran's low back disability would result in an evaluation 
in excess of 40 percent.  

In making this determination, the Board has considered the 
veteran's statements in support of his claim, indicating that 
he has continuous back pain which interferes with his ability 
to stand and sit for long or short durations.  The Board has 
considered, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, the functional loss due to pain has already been 
considered in the veteran's assigned 40 percent evaluation.  
Thus, the Board finds that an increased evaluation for a 
herniated lumbar disc, status post lumbar laminectomy, is not 
warranted. 

2.  Residuals of a Fractured Left Os calsis, Residuals of a 
Fractured Right Os calcis 

On VA examination in March 2004, the veteran reported 
progressive problems with increasing pain, soreness and 
tenderness in his feet.  He reported problems with prolonged 
standing and walking more than one-half hour at a time 
because of bilateral foot pain.  The veteran reported that he 
was able to do normal activities albeit with difficulty.  He 
stated that he had been disabled for the previous four years 
after having last run his own business for three years up 
until July 2003.  The veteran reported no flare-ups 
associated with his feet, but did report increasing pain, 
soreness, fatigue, and endurance with repetitive use, 
prolonged standing, and walking.  On examination, the veteran 
could raise from his toes and heels, with difficulty and 
pain.  There was pain and tenderness to palpation of the 
right and left heel.  There was flattening of the heel noted 
on the right and left side.  No other foot deformity was 
identified.  The veteran had good ankle motion bilaterally, 
from 10 degrees dorsiflexion to 30 degrees of planter 
flexion.  On the left foot, there was no subtalar motion as 
there was a fusion.  March 2004 x-rays reflect minimal 
degenerative arthritic changes of the first 
metatarsalphalangeal joints and some of the interphalangeal 
joints of both feet.   There was no recent fracture or 
dislocation.  A metallic screw was seen through the left os 
calcis.  The examiner concluded that the veteran would have 
difficulty doing physical work in anything requiring 
prolonged standing, climbing, or squatting, and was limited 
to sedentary work.

Service-connected residuals of a fractured left os calsis and 
residuals of a fractured right os calsis have been rated 
under Diagnostic Codes 5271 and 5273, respectively.  As the 
Board will discuss below, a higher evaluation is not 
warranted under the provisions for disabilities of the 
ankles.  The Board finds, however, that residuals of a 
fractured left os calsis and residuals of a fractured right 
os calsis may also be rated under Diagnostic Code 5284 
pertaining to other foot injuries.  In this case, the Board 
finds that increased evaluations are warranted under 
Diagnostic Code 5284.  

Service-connected residuals of a fractured left os calcis 
with arthritis are currently assigned a 20 percent evaluation 
under Diagnostic Code 5271 for limitation of motion of the 
ankle.  A 20 percent evaluation is the maximum evaluation 
available under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007).  Therefore, a higher evaluation 
is not available under that Diagnostic Code.  

The veteran is not shown to have malunion of the left os 
calcis or astragalus with marked deformity to warrant a 
separate evaluation under Diagnostic Code 5273.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5273 (2008).  Although March 
2004 x-rays show that the veteran had a metallic screw 
through the left os calcis; there was no indication of 
malunion.  X-rays showed no recent fracture or dislocation.  
The March 2004 noted some loss and flattening of the 
veteran's calcaneus on the left side; however, no other foot 
deformity was noted or identified. 

Residuals of a fractured right os calcis with arthritis are 
rated as analogous to malunion of the os calcis with moderate 
deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5273.  
March 2004 x-rays do not indicate malunion of the os calcis.  
X-rays showed no recent fracture or dislocation.  Although 
the March 2004 VA examination indicates some flattening of 
the heel; the veteran is not shown to have marked deformity 
of the ankle to warrant a higher evaluation under Diagnostic 
Code 5273.  

A March 2004 VA examination reflects good ankle motion from 
10 degrees dorsiflexion to 30 degrees of planter flexion.  
Even with consideration of the veteran's pain, medical 
evidence does not reflect marked limitation of motion in the 
right ankle to warrant 20 percent evaluation under that 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).  

The veteran is not entitled to a higher evaluation under 
other provisions of the code pertaining to the ankle.  The 
veteran is not shown to have ankylosis of the left or right 
ankle in plantar flexion or ankylosis of the subastragalar or 
tarsal joint at any time during the appeal period to warrant 
an evaluation under Diagnostic Codes 5270 and 5272.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272 (2008).  As 
noted above, a March 2004 VA examination reflects good ankle 
motion bilaterally.  Astragalectomy is not indicated in this 
case; thus, Diagnostic Code 5274 does not apply.  38 C.F.R. § 
4.71a, Diagnostic Codes 5274 (2008).  

The veteran's residuals may also be rated as analogous to 
other foot injuries under Diagnostic Code 5284.  The medical 
record shows that the veteran's residuals have increased so 
as to be more analogous to a severe right foot injury under 
Diagnostic Code 5284.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2008).  The March 2004 VA examination reflects pain and 
tenderness to palpation of the right and left heel; 
flattening of the heel bilaterally, subtalar fusion in the 
left foot, and arthritic changes in the first 
metatarsalphalangeal joints and some of the interphalangeal 
joints of both feet.   The VA examiner stated that the 
veteran would have difficulty doing physical work in anything 
requiring prolonged standing, climbing, or squatting, and was 
limited to sedentary work.  In light of the foregoing, the 
Board finds that a 30 percent evaluation is warranted for 
residuals of a fractured left os calsis with arthritis.  A 30 
percent evaluation is warranted for residuals of a fractured 
right os calsis with arthritis.  The veteran's functional 
loss due to pain has been considered in assigning the 30 
percent evaluations under Diagnostic Code 5284 for a severe 
foot injury.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. at 206-7.

The Board has considered whether the veteran is entitled to 
higher ratings under other codes pertaining to the foot.  
However, the veteran is not shown to exhibit more than mild 
to moderate acquired flatfoot, and service-connected 
residuals do result in symptomatology described for acquired 
claw foot or symptoms analogous to malunion or nonunion of 
tarsal or metatarsal bones to warrant a higher evaluation 
under Diagnostic Codes 5276, 5278, or 5283.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5278, and 5283 (2008).  

D.  Conclusion

In evaluating the veteran's claims, the Board has also 
considered the potential application of other various 
provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disabilities have not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, have 
not necessitated frequent periods of hospitalization, and 
have not otherwise rendered impractical the application of 
the regular schedular standards utilized to evaluate the 
severity of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The preponderance of the evidence is against the veteran's 
claim for a higher evaluation for a herniated lumbar disc, 
status post lumbar laminectomy.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.

The evidence supports a 30 percent rating for residuals of a 
fractured left os calsis with arthritis.  The evidence also 
supports a 30 percent rating for residuals of a fractured 
right os calsis with arthritis.	




ORDER

An increased rating for a herniated lumbar disc, status post 
lumbar laminectomy, in excess of 40 percent, is denied.

A 30 percent evaluation for residuals of a fractured left os 
calcis with arthritis is granted subject to the laws and 
regulations governing the payment of monetary benefits.  

A 30 percent evaluation for residuals of a fractured right os 
calcis with arthritis is granted subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


